                                         Case 3:16-cr-00440-WHA Document 182 Filed 03/16/20 Page 1 of 3




                                   1 ADAM G. GASNER (SBN 201234)
                                     Law Chambers Building
                                   2 345 Franklin Street
                                     San Francisco, CA 94102
                                   3 Telephone:    415-782-6000
                                     Facsimile:    415-782-6011
                                   4 E-Mail:       adam@gasnerlaw.com
                                   5
                                     VALERY NECHAY (SBN 314752)
                                   6 Law Chambers Building
                                     345 Franklin Street
                                   7 San Francisco, CA 94102
                                     Telephone:    650-761-0148
                                   8 E-Mail:       valery@nechaylaw.com
                               9 Attorney for Defendant
                              10 YEVGENIY ALEXANDROVICH NIKULIN
                              11
                              12                                    IN THE UNITED STATES DISTRICT COURT

                              13                                      NORTHERN DISTRICT OF CALIFORNIA
GASNER CRIMINAL LAW




                              14                                              SAN FRANCISCO DIVISION
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                              15
                           (415)




                              16
                                     UNITED STATES OF AMERICA,                                        No. 16-CR-00440 WHA
                              17
                                                       Plaintiff,
                              18                                                                      DEFENDANT’S MOTION TO
                                              v.                                                      CONTINUE TRIAL
                              19
                              20 YEVGENIY ALEXANDROVICH NIKULIN,                                      Date: March 17, 2020
                              21                                                                      Time: 7:30 a.m.
                                                       Defendant.
                              22                                                                      HON. WILLIAM H. ALSUP

                              23
                              24              Counsel for the defense, Adam Gasner and Valery Nechay, respectfully move the Court to

                              25 continue the trial in the above-captioned case from March 17, 2020, to a future date in concert with
                              26 county, state, and federal directives regarding public gatherings in the midst of the Covid-19
                              27
                                     pandemic. Counsel for the defense believe under 18 U.S.C. § 3161(h) (7), the Court should find a
                              28

                                                                                                1
                                     USA v. Nikulin, No. 16-CR-00440 WHA - Motion to Continue Trial
                                           Case 3:16-cr-00440-WHA Document 182 Filed 03/16/20 Page 2 of 3




                                   1 continuance weighs in favor of the best interests of the public and outweighs the interests of
                                   2 defendant Nikulin’s right to a speedy trial.
                                   3
                                                During a telephonic meeting with the Court and the Government this morning, the Defense
                                   4
                                       was made aware that a prosecution witness, Secret Service Special Agent Richard La Tulip, has
                                   5
                                       possibly been exposed to the Coronavirus through his travels and contact with a person exhibiting
                                   6
                                   7 symptoms consistent with Covid-19. It was further brought to our attention that neither the ill
                                   8 person nor S.A. La Tulip have been tested for the virus. This is of concern because – as is
                               9 apparently the case with S.A. LaTulip - people carrying the virus may be asymptomatic. Defense
                              10
                                 counsel believe S.A. La Tulip’s appearance in the courtroom places all in attendance at undue risk
                              11
                                 and does not perceive this situation as a merely generalized fear or concern at this point.
                              12
                              13                Since our telephonic meeting this morning, the White House issued a public directive to
GASNER CRIMINAL LAW




                              14 avoid groups of more than 10 people. Moreover these concerns are supported by recent actions of
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                              15 public health officers of Alameda, Contra Costa, Marin, San Francisco, San Mateo, and Santa Clara
                           (415)




                              16
                                       counties who today announced, with the City of Berkeley, a legal order directing their respective
                              17
                                       residents to shelter at home for three weeks beginning March 17th, 2020. The order limits activity,
                              18
                                       travel, and business functions to only the most essential needs. The guidance comes after
                              19
                              20 substantial input from the U.S. Centers for Disease Control and Prevention (CDC).
                              21                Furthermore, it is unclear whether any inmates at Maguire Correctional Facility have
                              22 Covid-19 since representatives of the jail confirmed that there are no tests available despite
                              23
                                       requests for them.
                              24
                                                Therefore, the defense respectfully requests the Court to find a continuance of the
                              25
                                       trial weighs in favor of the best interests of the public and the defendant, and that the trial be
                              26
                              27 continued for 30 days.
                              28 ///

                                                                                                  2
                                       USA v. Nikulin, No. 16-CR-00440 WHA - Motion to Continue Trial
                                           Case 3:16-cr-00440-WHA Document 182 Filed 03/16/20 Page 3 of 3




                                   1
                                   2                                                                    Respectfully submitted,
                                   3
                                       DATED: March 16, 2020
                                   4                                                                    /S/ Adam G. Gasner
                                                                                                        Adam G. Gasner, Esq.
                                   5
                                                                                                        Attorney for Defendant
                                   6                                                                    YEVGENIY ALEXANDROVICH NIKULIN

                                   7 DATED: March 16, 2020
                                                                                                        /S/ Valery Nechay
                                   8
                                                                                                        Valery Nechay, Esq.
                                   9                                                                    Attorney for Defendant
                                                                                                        YEVGENIY ALEXANDROVICH NIKULIN
                              10
                              11
                              12
                              13
GASNER CRIMINAL LAW




                              14
 San Francisco, CA 94102
  Law Chambers Building
    345 Franklin Street




                              15
                           (415)




                              16
                              17
                              18
                              19
                              20
                              21
                              22
                              23
                              24
                              25
                              26
                              27
                              28

                                                                                                  3
                                       USA v. Nikulin, No. 16-CR-00440 WHA - Motion to Continue Trial
